Case 2:19-cv-06906-VAP-GJS Document 3 Filed 08/08/19 Page 1iof1 Page ID#:3

NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)
OR OF PARTY APPEARING IN PRO PER

Cowan, DeBaets, Abrahams and Sheppard LLP
Nancy E. Wolff, Esq., No. 133334

9595 Wilshire Boulevard, Suite 900

Beverly Hills, California 90212

ATTORNEY(S) FOR:

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

TEAMLAB INC., a Japanese corporation,

Plaintiff(s),
MUSEUM OF DREAM SPACE, LLC, a California
limited liability company, and DAHOOO
AMERICAN CORPORATION, an Illinois corp.
Defendant(s)

CASE NUMBER:

 

 

CERTIFICATION AND NOTICE
OF INTERESTED PARTIES
(Local Rule 7.1-1)

 

TO: THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for

TEAMLAB INC., a Japanese corporation

 

or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification

or recusal.

(List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

 

 

 

 

 

PARTY CONNECTION / INTEREST
None None
08/08/2019 7 omy G.
Date Riguatace ff () /
Attorney of record for (or name of party appearing in pro per):
Nancy E. Wolff, Esq., No. 133334
CV-30 (05/13) NOTICE OF INTERESTED PARTIES
